Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	This is the First Office Action on the merits of Application No. 16/547311, filed on 08/21/2019. Claims 1-20 are still pending in the application.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-7 is/are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by US Patent No. 9,046,142 to Kattainen (henceforth referred to as Kattainen).
Regarding claims 1-7, Kattainen discloses an elevator safety brake assembly including at least one elevator safety brake unit (i.e. Title and Fig. 1, ref. 3, 4), each elevator safety brake unit comprising: 
a frame part (i.e. Fig. 1, ref. 28, 29, 2 and column 5, lines 32-33); 
a movable composition comprising more than one movable element  (i.e. Fig. 1, ref. 5, 6), each movable element being movably supported on said frame part;
a compression spring assembly (i.e. Fig. 1, ref. 7, 8) associated with said movable composition, and configured to press each movable element in a first direction to cause the movable elements to be urged to activate a braking (i.e. Column 5, lines 33-41); and 
an electromagnet (i.e. Fig. 1, ref. 9, 10), a coil assembly (i.e. column 5, line 45) of which is disposed in said frame part,  the electromagnet being configured to, upon an electric current being applied to the coil assembly, apply a force to the movable elements in the movable composition in a second direction opposite to the first direction to cause movable elements to deactivate the braking (i.e. column 5, lines 45-54), 
wherein, for each elevator safety brake unit, the elevator safety brake assembly is configured to:
apply a first electric current to the coil assembly to cause at least one first movable element but not all movable elements of the movable composition to move in the second direction, pulled by the electromagnet, to selectively deactivate the braking activated by the at least one first movable elements (i.e. Column 7, lines 13-20: “the supply of current to the electromagnets, 9, 10 of the two brakes 3, 4, can be interrupted independently of the other brake… allowing each brake 3, 4 to be activated separately”), and 
apply a second electric current, greater than the first electric current, to the coil assembly to cause at least one second movable element of the movable composition, other than the at least one first movable element, to move in the second direction, pulled by the electromagnet, to selectively deactivate the braking activated by the at least one second movable element (i.e. Column 7, lines 13-20: “the supply of current to the electromagnets, 9, 10 of the two brakes 3, 4, can be interrupted independently of the other brake… allowing each brake 3, 4 to be activated separately”).
Wherein said compression spring assembly comprises spring actuators for each of said movable elements, such that the movable elements can move independently of one another, and wherein each of said spring actuators comprise at least one compression spring (i.e. Fig. 1, ref. 7, 8 within ref. 28, 29, respectively). 
Wherein the movable elements pressed by the compression springs of each elevator safety brake unit are configured to engage and disengage with different electromagnetic currents (i.e. column 6, lines 27-34 and Column 6, lines 56-63). 
Wherein the engagement and disengagement of the movable elements are adjusted by spring forces of the compression springs and/or the air gaps between the movable elements and the respective coil assembly (i.e. column 5, lines 49-56).
Wherein the engagement and disengagement of the movable elements is actuated by gradually changing the current in the coil assembly of the electromagnet in each elevator safety braking unit (i.e. Column 5, lines 48-53: “proportional to the magnitude of the magnetizing current… is increased sufficiently”).
Wherein the movable elements are arranged to engage and disengage one after the other (i.e. column 7, lines 17-20: “alternately by releasing one of the brakes 3,4”).
Wherein the type of each safety brake unit is one of the following: a shoe brake, a drum brake, a disc brake (i.e. Column 7, lines 37-38). 

 Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 8-12, 14-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over WO 2007/023550 to Ueda (henceforth referred to as Ueda) in view of US Patent No. 9,046,142 to Kattainen. 
Regarding claims 8-12, 14-20, Ueda teaches an elevator (i.e. Title) comprising: 
an elevator car (i.e. Fig. 1, ref. 13) movable up and down along guide rails (i.e. Machine translation paragraph 0056, line 6) in an elevator shaft (i.e. given) by a driving machinery (i.e. Fig. 1, ref. 1, 2) comprising: 
a drive motor (i.e. Fig. 1, ref. 4, 8, respectively); 
a traction sheave (i.e. Fig. 1, ref. 3, 7, respectively); and 
a brake assembly (i.e. Fig. 1, ref. 6, 10, respectively) to stop the rotational motion of the traction sheave, 
wherein the brake assembly comprises at least two safety brake units (i.e. Fig. 1, ref. 16a-c, 17a-c, 18a-c, 19a-c, 20a-c and 16d-f, 17d-f, 18d-f, 19d-f, 20d-f, respectively). 
Wherein the safety brake units are arranged to engage and disengage with a brake drum (i.e. Fig. 1, ref. 5, 9, respectively) rotated by the drive motor. 
Ueda does not specifically teach a method of testing  comprising actuating less than N movable elements. However, Kattainen teaches safety brake unit (i.e. Title and Fig. 1) comprising: 
a frame part (i.e. Fig. 1, ref. 28, 29, 2 and column 5, lines 32-33); 
a movable composition part (i.e. Fig. 1, ref. 5, 6) movably supported on said frame part;
a compression spring assembly (i.e. Fig. 1, ref. 7, 8) or corresponding associated with said movable composition, and adapted to activate a braking by pushing said movable composition forward (i.e. Column 5, lines 33-41); and 
a coil assembly (i.e. column 5, line 45) of an electromagnet (i.e. Fig. 1, ref. 9, 10) disposed in said frame part and adapted to deactivate the braking by pulling said movable composition backwards (i.e. column 5, lines 45-53),
wherein each movable composition comprises at least two movable elements (i.e. Fig. 1, ref. 5 and 6), one compression spring or corresponding for each movable element (i.e. Fig. 1, ref. 7 and 8, respectively), and at least one coil assembly (i.e. Fig. 1, ref. 9 and 10, respectively) adapted to deactivate the braking by pulling said at least two movable elements backwards. 
Wherein each safety brake unit is arranged to engage and disengage with a brake disc or brake drum (i.e. Column 7, lines 37-38) rotated by the drive motor.
A method for testing elevator safety brake units, comprising at least two elevator safety brake units, each safety brake unit comprising N movable elements, where N is an integer greater than one (i.e. in this case N=2), the method comprising: 
actuating less than N movable elements of a first elevator safety brake unit among the at least two elevator safety brake units and providing, with a drive motor, a test torque to test the actuated movable elements of the first elevator safety brake unit (i.e. Column 4, lines 12-20: where N=1). 
Comprising step a) actuating simultaneously all N movable elements of a second safety brake unit among the at least two elevator safety brake units (i.e. Column 5, lines 38-41). 
Comprising after step a), repeating the test symmetrically to al the elevator safety brake units (i.e. Kattainen is capable of repeating step a)).
Wherein the movable elements of each elevator safety brake unit are configured to engage and disengage with different electromagnetic currents (i.e. column 6, lines 27-34 and Column 6, lines 56-63). 
Wherein the engagement and disengagement of the movable elements is actuated by gradually changing the current in the coil assembly of the electromagnet in the respective elevator brake unit (i.e. Column 5, lines 48-53: “proportional to the magnitude of the magnetizing current… is increased sufficiently”).
Wherein the movable elements are arranged to engage and disengage one after the other (i.e. column 7, lines 17-20: “alternately by releasing one of the brakes 3,4”).
Wherein the type of the safety brake unit is one of the following: a shoe brake, a drum brake, a disc brake (i.e. Column 7, lines 37-38). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the safety brake unit as taught in Kattainen in the elevator as taught in Ueda for the ability to alternately test each movable element on the brake units separately for a more focused evaluation of the running condition and wear of each brake unit and there would have reasonable expectation of success. 

Allowable Subject Matter
Claim 13 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant's arguments filed 06/30/2022 have been fully considered but they are not persuasive. 
To summarize, applicant argues on page 9, second paragraph that Kattainen does not disclose “more than one movable element” and that each brake shoe, ref. 5 and 6, is a singular component. Examiner disagrees since each brake shoe, ref. 5 and 6, can each be considered a singular component and together is can be considered more than one singular movable element. Therefore the current claim language is satisfied. 
To summarize, applicant argues on page 10 that Kattainen does not teach individual control of two movable elements and cites column 7, lines 21-28 from the prior art. This argument is not persuasive because Applicant only cited one embodiment taught in Kattaninen that states the two movable elements, ref. 5 and 6, can be controlled together when the circuit is placed in parallel. However, Kattainen in column 7, lines 13-20: “the supply of current to the electromagnets, 9, 10 of the two brakes 3, 4, can be interrupted independently of the other brake… allowing each brake 3, 4 to be activated separately” clearly teaches another embodiment of the circuit in order to control each individual movable element independent from the other movable element. Therefore, the claim language is satisfied. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIEM M TRAN whose telephone number is (571)270-7825. The examiner can normally be reached M 9-5, W-F 10-2.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Mansen can be reached on 571-272-6608. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DIEM M TRAN/Examiner, Art Unit 3654